DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             JESSICA DAVIS,
                                Appellant,

                                   v.

              EMILY STEPHENS and ROBERT G. STEPHENS,
                             Appellees.

                             No. 4D19-2396

                             [May 20, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. CACE 13-
007960.

  Kenneth D. Cooper, Fort Lauderdale, for appellant.

  Benjamin L. Bedard and Jeffrey W. Hurcomb of Roberts, Reynolds,
Bedard & Tuzzio, PLLC, West Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

DAMOORGIAN, KUNTZ and ARTAU, JJ., concur.

                         *          *          *

    Not final until disposition of timely filed motion for rehearing.